IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Frank R. Kachurka,                             :
                                               : No. 2345 C.D. 2013
                             Petitioner        : Submitted: June 6, 2014
                                               :
                      v.                       :
                                               :
Unemployment Compensation                      :
Board of Review,                               :
                                               :
                             Respondent        :


BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE MARY HANNAH LEAVITT, Judge
              HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY SENIOR JUDGE FRIEDMAN                                          FILED: August 1, 2014


              Frank R. Kachurka (Claimant) petitions for review, pro se, of the
November 20, 2013, order of the Unemployment Compensation Board of Review
(UCBR) affirming the decision of a referee to deny Claimant unemployment
compensation (UC) benefits. The UCBR determined that Claimant was ineligible for
benefits under section 402(e) of the Unemployment Compensation Law (Law)1 due to
his discharge from work for willful misconduct. We affirm.



       1
          Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S.
§802(e). Section 402(e) of the Law provides that “[a]n employe shall be ineligible for
compensation for any week . . . [i]n which his unemployment is due to his discharge . . . from work
for willful misconduct connected with his work.” 43 P.S. §802(e).
              Claimant worked for Boyer’s Food Markets (Employer) as a courier
until July 23, 2013. (UCBR’s Findings of Fact, No. 1.) Claimant was dissatisfied
with a fellow courier and felt that the other courier returned their shared vehicle to
him in poor condition on multiple occasions. (Id., No. 2.) Claimant told Employer’s
Chief Financial Officer (CFO) to either fire the other courier or fire him. (Id., No. 5.)
Claimant also told the CFO that the CFO was “pathetic.” (Id.) Employer discharged
Claimant for violating its policy prohibiting insubordination.


              Claimant filed a claim for UC benefits, which the local service center
denied.    Claimant appealed to the referee, who held an evidentiary hearing on
September 25, 2013. On September 26, 2013, the referee affirmed the local service
center’s determination, concluding that Claimant was discharged for willful
misconduct and, therefore, was ineligible for UC benefits under section 402(e) of the
Law. Claimant appealed to the UCBR, which affirmed. Claimant now petitions this
court for review.2

              Willful misconduct has been defined as: (1) a wanton and
              willful disregard of the employer’s interests; (2) a deliberate
              violation of the employer’s rules; (3) a disregard of the
              standards of behavior that an employer rightfully can expect
              from its employees; or (4) negligence that manifests
              culpability, wrongful intent, or evil design, or an intentional


       2
          Our scope of review is limited to determining whether constitutional rights were violated,
whether an error of law was committed, or whether the findings of fact were unsupported by
substantial evidence. Section 704 of the Administrative Agency Law, 2 Pa. C.S. §704. The
determination of whether an employee’s conduct constitutes willful misconduct is a question of law,
subject to our review. Bivins v. Unemployment Compensation Board of Review, 470 A.2d 662, 664
(Pa. Cmwlth. 1984).



                                                 2
             and substantial disregard of the employer’s interests or the
             employee’s duties and obligations.

Adams v. Unemployment Compensation Board of Review, 56 A.3d 76, 78 (Pa.
Cmwlth. 2012). When an employee is discharged for violating a work rule, the
employer must prove the existence of the rule and the fact of its violation. Walsh v.
Unemployment Compensation Board of Review, 943 A.2d 363, 369 (Pa. Cmwlth.
2008). The burden then shifts to the employee to prove that he had good cause for
violating the rule. Id.


             Here, Employer had a policy prohibiting insubordination, which
Claimant violated by telling the CFO that he was pathetic and stating that the CFO
needed to fire “either the other courier or him.” (See UCBR’s Findings of Fact, No.
5.) “Abusive language directed to a superior is a form of insubordination which
alone may be found to be disqualifying.” Strong v. Unemployment Compensation
Board of Review, 459 A.2d 57, 59 (Pa. Cmwlth. 1983) (holding that an employee
who defiantly debates with a supervisor over assignments commits willful
misconduct, even if the employee’s statements lack vulgarity).


             Claimant argues that he had good cause for his actions because he acted
in accordance with Employer’s policies by: (1) addressing the misbehavior of his co-
worker, (2) seeking to resolve a conflict between himself and a co-worker, and (3)
offering suggestions for improving the workplace. However, Claimant’s conduct
went beyond these aims into the realm of insubordination when he insulted his
supervisor and demanded that Employer either fire the other courier or him. Thus,
Claimant committed willful misconduct by violating Employer’s policy against
insubordination.
                                          3
Accordingly, we affirm.

                          ___________________________________
                          ROCHELLE S. FRIEDMAN, Senior Judge




                             4
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Frank R. Kachurka,                   :
                                     : No. 2345 C.D. 2013
                       Petitioner    :
                                     :
                 v.                  :
                                     :
Unemployment Compensation            :
Board of Review,                     :
                                     :
                       Respondent    :



                                    ORDER


           AND NOW, this 1st day of August, 2014, we hereby affirm the
November 20, 2013, order of the Unemployment Compensation Board of Review.


                                     ___________________________________
                                     ROCHELLE S. FRIEDMAN, Senior Judge